DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 12/20/2021. Claims 1-5 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2013/0245724 A1) in view of Chang et al. (hereinafter Chang) (WO 2011/109628 A1).

Claim 1 has been amended now to recite a phototherapeutic apparatus comprising: 
a probe held and operated by a user (Kaufman; par. 28, 32); 
a photo-irradiation unit that is provided in the probe and irradiates an affected part with light (Kaufman; par. 28); 
(Kaufman; abstract, par. 4); 
a condition setter that sets an irradiation condition for the light by the irradiation controller (Kaufman; par. 18); 
an input part, with which the irradiation condition is input (Kaufman; par. 18).

Kauffman teaches “Software that may cause programmable equipment to execute processes may be stored in any storage device, such as, for example, a computer system (nonvolatile) memory, an optical disk, magnetic tape, or magnetic disk. Furthermore, at least some of the processes may be programmed when the computer system is manufactured or stored on various types of computer-readable media.” In par. 42, but fails to expressly teach the following features. However, this feature is well known in the art, as evidenced by Chang.
In particular, Chang teaches:
a first external storage medium configured for use by a doctor when the doctor is the user of the phototherapeutic apparatus, into which first external storage medium permission data permitting a change in the irradiation condition of the condition setter is registered, and a second external storage medium configured for use by a patient when the patient is the user of the phototherapeutic apparatus, into which second external storage medium prohibition data not permitting change in the irradiation condition of the condition setter is registered (Chang teaches “each treatment regimen is identified by a Prescription PIN (Rx PIN) and a Treatment Code (Tx code). The Rx PIN acts as a treatment identifier and expires when the authorized number of treatments has been completed. The Tx code contains information for dosing, session frequency and a number of "authorized" sessions. The Rx PIN and Tx code are given to the patient by the prescribing physician in a conventional way, i.e. paper means, or stored in a USB flash drive.” In par. 60); and 
first external storage medium and the second external storage medium (Chang teaches “a slot 113C for insertion of a USB flash memory drive” in par. 40); 
{00498815.docx)Serial No. 16/556 979 - Page 10 when the data reader reads the permission data registered in the first external storage medium, the irradiation condition of the condition setter is made changeable by using the input part (Chang teaches “a slot 113C for insertion of a USB flash memory drive” in par. 40, “The Rx PIN and Tx code are given to the patient by the prescribing physician in a conventional way, i.e. paper means, or stored in a USB flash drive” in par. 60 and “After the first treatment, a user interview menu is displayed 818 to inquire of the user the effects of the treatment…”Responsive to the user input 820, the inventive system adjusts the treatment plan 822.” In par. 65), and 
when the data reader reads the prohibition data registered in the second external storage medium, a change in the irradiation condition of the condition setter by using the input part is not permitted, and an irradiation condition registered in the second external storage medium together with the prohibition data is set in the condition setter (Chang teaches “a slot 113C for insertion of a USB flash memory drive” in par. 40, “The Rx PIN and Tx code are given to the patient by the prescribing physician in a conventional way, i.e. paper means, or stored in a USB flash drive” in par. 60 and “After the first treatment, a user interview menu is displayed 818 to inquire of the user the effects of the treatment…”Responsive to the user input 820, the inventive system adjusts the treatment plan 822.” In par. 65 and also “the system further comprises at least one physician input device responsive to information generated by a physician indicative of a desired change to the stored treatment plan, and a physician-controlled treatment plan adjuster responsive to the physician-generated information to selectively control the permitted ranges, and/or other parameters, for one or more aspects of the treatment plan.” in par. 18).
(Chang; par. 49).

Claim 2 has been amended now to recite the phototherapeutic apparatus according to claim 1, wherein the input part comprises a touch panel that displays a necessary screen and is touched so that an input operation can be performed, and when the data reader reads the permission data from the first external storage medium, a screen for setting the irradiation condition is displayed on the input part to enable the irradiation condition to be input (Kaufman; par. 18, 23).

As per newly added claims 3-5, Kauffman fails to expressly teach these features, however, they are well known in the art, as evidenced by Chang.
In particular, Chang teaches:
Newly added claim 3 recites the phototherapeutic apparatus according to claim 1, wherein each of the first and second external storage mediums comprises a portable storage medium (Chang teaches “each treatment regimen is identified by a Prescription PIN (Rx PIN) and a Treatment Code (Tx code). The Rx PIN acts as a treatment identifier and expires when the authorized number of treatments has been completed. The Tx code contains information for dosing, session frequency and a number of "authorized" sessions. The Rx PIN and Tx code are given to the patient by the prescribing physician in a conventional way, i.e. paper means, or stored in a USB flash drive.” In par. 60).

Newly added claim 4 recites the phototherapeutic apparatus according to claim 1, wherein the first external storage medium is configured for use by a doctor when the doctor is the user of the phototherapeutic apparatus in a medical setting, and the second external storage medium is configured (Chang teaches “The Rx PIN and Tx code are given to the patient by the prescribing physician in a conventional way, i.e. paper means, or stored in a USB flash drive” in par. 60 and “After the first treatment, a user interview menu is displayed 818 to inquire of the user the effects of the treatment…”Responsive to the user input 820, the inventive system adjusts the treatment plan 822.” In par. 65 and also “the system further comprises at least one physician input device responsive to information generated by a physician indicative of a desired change to the stored treatment plan, and a physician-controlled treatment plan adjuster responsive to the physician-generated information to selectively control the permitted ranges, and/or other parameters, for one or more aspects of the treatment plan.” in par. 18).

Newly added claim 5 recites the phototherapeutic apparatus according to claim 1, wherein the first external storage medium comprises a portable external storage medium configured for use by a doctor when the doctor is the user of the phototherapeutic apparatus in a medical setting, and the second external storage medium comprises a portable external storage medium configured for use by a patient when the patient is the user of the phototherapeutic apparatus in a home setting (Chang teaches “The Rx PIN and Tx code are given to the patient by the prescribing physician in a conventional way, i.e. paper means, or stored in a USB flash drive” in par. 60 and “After the first treatment, a user interview menu is displayed 818 to inquire of the user the effects of the treatment…”Responsive to the user input 820, the inventive system adjusts the treatment plan 822.” In par. 65 and also “the system further comprises at least one physician input device responsive to information generated by a physician indicative of a desired change to the stored treatment plan, and a physician-controlled treatment plan adjuster responsive to the physician-generated information to selectively control the permitted ranges, and/or other parameters, for one or more aspects of the treatment plan.” in par. 18).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Chang with the motivation of to achieve a target treatment dose (Chang; par. 49).

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626